Citation Nr: 0311122	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-01 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active military service from June 1967 to 
December 1970.  He served in Vietnam from August 1968 to 
March 1970.  

An October 1994 rating action purported to deny reopening of 
a claim for service connection for PTSD.  Previously, the 
veteran was notified in July 1993 of a June 1993 rating 
decision denying service connection for PTSD and later in 
July 1993 the veteran filed a VA Form 21-4138, Statement in 
Support of Claim, stating that he felt that PTSD was 
"service related [and] therefore, wish[ed] 
to file a claim."  In the judgment of the Board that 
constituted an adequate notice of disagreement (NOD) to the 
June 1993 denial and, thus, the appeal has been continuously 
prosecuted since that time.  38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.302 (2002).

The case was remanded to the RO in March 1997 for further 
development and consideration; it since has been returned to 
the Board of Veterans' Appeals (Board).  


FINDINGS OF FACT

1.  The veteran had active military service from June 1967 to 
December 1970.  He served in Vietnam from August 1968 to 
March 1970.  His military occupational specialty (MOS) was a 
cook and he was not awarded any military decorations 
indicative of participation in combat.  

2.  Evidence obtained from the U. S. Armed Services Center 
for Research of Unit Records (USASCRUR), however, indicates 
the veteran's unit in Vietnam was subjected to attacks by 
enemy forces.  

3.  The veteran's service medical records also confirm that 
he was personally assaulted in January 1969.  

4.  There is probative medical evidence of record indicating 
the veteran has PTSD due to his combat in Vietnam and 
personal assault.  


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was 
signed into law.  And implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002), which essentially eliminate the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

During this appeal, 38 C.F.R. § 3.304(f) was amended, 
effective March 7, 2002, to preclude denying a claim for 
service connection for PTSD based on an in-service personal 
assault unless the veteran was first notified of types of 
non-service records which might corroborate such a stressor 
and be given the opportunity to submit such evidence.  In 
this case, such notice and opportunity were not given to 
the veteran.  Additionally, the evidence indicates that he 
receives Social Security disability benefits, but records of 
that award are not on file.  Nevertheless, the evidence that 
is available is sufficient to grant his claim, so the duty to 
notify (even if not entirely satisfied) has no bearing on the 
outcome of his appeal.

The duty to assist is inconsequential, as well, because the 
Board is granting the claim.  It still is worth noting 
nonetheless, though, that the RO obtained the veteran's 
service medical records (SMRs).  Also, as alluded to earlier, 
the Board remanded this case to the RO in March 1997 to 
obtain additional supporting medical and other evidence, 
including from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  

The Board has determined that the evidence and information 
currently of record supports a complete grant of the benefit 
requested.  Therefore, no further development is required to 
comply with the VCAA or the implementing regulations because 
it would be inconsequential.  So the Board will address the 
merits of the veteran's claim. 

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD, 
in particular, requires medical evidence establishing a 
diagnosis in accordance with 38 C.F.R. § 4.125(a) (the 
diagnosis must conform to DSM-IV and be supported by findings 
on examination), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App.. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  Corroboration does not require, 
however, "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  

38 C.F.R. § 3.304(f)(3), as amended on March 7, 2002, 
provides that: 

Post-traumatic stress disorder.  Service connection 
for post-traumatic stress disorder requires medical 
evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter; a link, established 
by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting 
evidence that the claimed in-service stressor 
occurred. Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service 
stressors as set forth below:  

(3) If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the veteran's 
service records may corroborate the veteran's 
account of the stressor incident.  Examples of 
such evidence include, but are not limited to: 
records from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted 
diseases; and statements from family members, 
roommates, fellow service members, or clergy.  
Evidence of behavior changes following the 
claimed assault is one type of relevant 
evidence that may be found in these sources.  
Examples of behavior changes that may 
constitute credible evidence of the stressor 
include, but are not limited to:  a request for 
a transfer to another military duty assignment; 
deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, 
or anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-
service personal assault without first advising 
the claimant that evidence from sources other 
than the veteran's service records or evidence 
of behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a 
personal assault occurred. 

38 C.F.R. § 3.304(f)(3), as amended March 7, 2002.  

It has been held that "[a]n opinion by a mental health 
professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor."  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996).  However, in YR v. West, 11 Vet. App. 393 
(1998) the Court stated that these quoted categorical 
statements were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  

Because VA has provided for special evidentiary-development 
procedures, including interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis, for personal-assault cases, the above categorical 
statements in Cohen and Moreau, and other cases where they 
may have been echoed, are not operative.  Moreover, the 
existence of an in-service stressor does not have to be 
proven by the "preponderance of the evidence" because this 
would be inconsistent with the benefit of the doubt, or 
equipoise, doctrine contained in 38 U.S.C. § 5107(b).  YR v. 
West, 11 Vet. App. 393, 399 (1998).  

The veteran served in Vietnam from August 1968 to March 1970.  
He has no awards or decorations specific to combat duty, such 
as the Combat Infantry Badge or Purple Heart Medal.  As a 
member of the 723d Maintenance Battalion, for the period 
March 1969 to March 1970, he was awarded the Bronze Star 
Medal, "[f]or meritorious service in connection with military 
operations against a hostile force."  His personnel records 
show that while in Vietnam he was a "Stk Con&Act Spc," and a 
cook.  He was a cook at the time of the Bronze Star Medal 
award.  His service personnel records indicate he 
participated in Phases V and VI of the Vietnam 
CounterOffensives and the "TET 69/CounterOffensive 
(Tenth)." 

In an October 2002 administrative decision, the RO determined 
that the evidence failed to show that the veteran engaged in 
combat while in Vietnam or that he experienced any of his 
alleged stressors, noting that the January 2001 USASCRUR 
report did not corroborate any personal involvement in combat 
and that there was no evidence of markers indicating an 
assault, e.g., changes in behavior.  While that is indeed 
true, the USASCRUR report did confirm, nonetheless, that the 
veteran's unit was attacked in March 1969 during the time 
that the veteran was assigned to that unit.  There is no 
clinical corroboration of the veteran's having sustained a 
missile injury as he alleges, but his service medical records 
(SMRs) do show that he was hospitalized on the 25th and 26th 
of January 1969 after sustaining injuries when he was 
personally assaulted, although the SMRs do not corroborate 
that he was raped-as he has stated.  

Pursuant to the holdings in Pentecost and Suozzi, there does 
not need to be corroboration of every detail of his personal 
participation in that combat activity in Vietnam.  Rather, 
the mere fact that his unit was involved in that combat 
activity is reason enough, alone, to presume that he 
experienced the type of stressor alleged in that capacity.  
So his combat stressor must be conceded, particularly when 
all reasonable doubt is resolved in his favor concerning 
this.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  

There is also evidence that the veteran underwent both 
emotional and physical stress after military service.  He was 
hospitalized in May 1986 for serious injuries, following 
which he underwent numerous surgical procedures for his 
injuries.  Records of his private hospitalization in February 
1991 show that he had several stressful events in his life 
which were of post-service origin.  The diagnoses included 
PTSD with depression.  It was noted that the initial trauma 
was the injuries in 1986 with further complications following 
an additional incident at work.  The episode at work 
restarted his stress disorder.  

On the other hand, private clinical records from Dr. Rich 
indicate that in 1984, prior to the severe injuries received 
in 1986, the veteran was given Transxene (used in treatment 
of anxiety disorders) and Trofanil.  A VA Psychological 
Assessment in September 1993 notes that he had symptoms 
consistent with PTSD since the injuries in 1986, but during 
VA hospitalization in June and July 1993 it was indicated 
that he had had PTSD symptoms since the mid-1970s and a VA 
Social Work Survey in August 1993 indicated that his injuries 
in 1986 had only exacerbated his already present PTSD 
symptoms.  

Similarly, while Dr. Paige stated in December 1993 that the 
diagnoses included PTSD, and listed only the injuries in 1986 
as a possible stressor, the discharge diagnoses from the VA 
hospitalization in August to October 1993 were PTSD 
related to the veteran's in-service assault and possibly to 
combat issues.  The report of his VA hospitalization in 
August and September 1996 also indicates that his PTSD is due 
to his in-service assault.  Further, the diagnosis of PTSD on 
VA psychiatric examination in March 1994 noted, historically, 
only in-service stressors.  

In sum, there are probative diagnoses indicating the veteran 
has PTSD due to 
his in-service stressors, alone, irrespective of the 
additional traumatic events that have occurred since service.  
Thus, given the existence of a combat stressor and a personal 
assault during service, the diagnoses of PTSD, and the 
various medical opinions of examiners indicating the veteran 
has an acquired psychiatric disability that either relates to 
or dates back to his military service, service connection for 
PTSD is warranted.  





ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

